DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 4/8/21 has been entered. 
Drawings
The replacement figures were received on 6/9/20. 
Figure 3 is/are objected to for failing to comply with 37 C.F.R. 1.84(p)(4), which requires the same part of an invention appearing in more than one view of the drawing must always be designated by the same reference character, and the same reference character must never be used to designate different parts. In this case, reference character 350 and 360 are both used to represent “locking grooves” (see Page 12, last paragraph and Page 15, last paragraph).
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement 
Claim Objections
Claim 2 is/are objected to because of the following informalities:  
Claim 2: line 5, delete “and” after “ribs”.
Appropriate correction is required.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having 

Claim(s) 1-2 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kim (KR 10-1121950).
Claim 1: Kim discloses a dental floss holder (see abstract & annotations) comprising: a body (200) extending in a first longitudinal length direction (see Fig 1) and including a head (see annotations) provided at a front end of the body, with the body having a central winding hole (240) formed in a middle of the body (see annotations) and having a fixing guide (260) formed to protrude along a circumference of the winding hole (see Fig 1 & annotations). A locking pole (250) can be elastically deformed and is formed around the winding hole; note the locking pole can be deformed elastically since it’s illustrated as a cantilever bar and it extends in the first longitudinal direction (see first & third paragraph under “Means to solve the problem”). A winding wheel (300) is rotatably (see paragraph 6 under “Description of Embodiments”) received in the winding hole (240), and the winding wheel includes a rotary grip (310) and a cylindrical insertion portion (bottom smaller cylindrical portion of 300) formed on a bottom side of the rotary grip (310) and extending in a second direction vertical to the first direction (see Figs 1-6). The cylindrical insertion portion includes an outer peripheral surface and a plurality of locking grooves (350) formed near the outer peripheral surface with each of the locking grooves extending in the second direction (see Fig 3). A locking protrusion (255) is at an end of the locking pole in a lengthwise direction of the locking pole for selectively snapping into or out of one of the plurality of locking grooves (350) formed on an outer peripheral surface of the cylindrical winding wheel (300) near the outer peripheral surface of the cylindrical insertion portion (see Fig 3). The cylindrical winding wheel has a lower portion that forms an “insertion portion” of the winding wheel and these grooves are formed on the bottom of (310) which is still part of the “insertion portion” since the “locking protrusions” insert in this portion. The locking protrusion (255) of the locking pole is formed in a lengthwise direction of the locking pole (see third and fifth paragraph under “Means to solve the problem”) for snapping into or out of the locking groove (see paragraph 7 under “Description of embodiments”). The locking pole has a cantilever bar shape (see Fig 1 & annotations) and as discussed above is elastically deformable; and a smooth tip of the locking protrusion (255) is protruded in the lengthwise direction of the locking pole for snapping into or out of the locking groove (350). A plurality of these locking grooves (350, see Figs 2-3) are arranged at constant intervals on the outer peripheral surface of the cylindrical bottom portion of the winding wheel so that the locking protrusion and locking groove fix the position of the winding wheel (see paragraph 7 under “Description of embodiments”). The winding wheel includes a rotary grip (310) and the cylindrical insertion portion (bottom of 300) is formed on one bottom side surface of the rotary grip and the rotary grip is also cylindrical (see Figs 1-3 & annotations). A fixing slit (330) is formed as a cut-out cavity in the cylindrical insertion portion to hold floss (see paragraph 9 & 12 under “Description of embodiments”) and a pair of fixing protrusions (340, see Fig 2) formed to protrude from a distal end of the cylindrical insertion portion for retaining the winding wheel in the fixing guides with these fixing protrusions formed at the fixing slit of the cylindrical insertion portion and the pair of fixing protrusions are divided by the fixing slit (see Fig 2) with the fixing protrusions facing each other (see Fig 2). 
Kim discloses the invention essentially as claimed except for the locking grooves being located on the outer peripheral surface of the cylindrical insertion portion of the winding wheel instead of on the outer peripheral surface of the winding wheel near the outer peripheral surface of the cylindrical insertion portion. However, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the dental floss tool of Kim by relocating the locking grooves to the outer peripheral surface of the cylindrical insertion portion, since it has been held that rearranging parts of a prior art structure involves only routine skill in the art.  See MPEP 2144.04(VI)(C). Note, that because Kim already teaches the locking pole snapping with these grooves, the proposed modification would still result in these locking poles snapping with the locking grooves the new location on the cylindrical insertion portion. 	
Claim 2: modified Kim discloses claim 1 and Kim further discloses the head (210) including a U-shaped fixing bar (220) with protrusion ribs (221) formed to protrude along a contour of the fixing bar and the guide slits (223) are for suspending the dental floss between the protrusion ribs (see Fig 2; paragraph 4 under “Description of embodiments”) so dental floss (L, Fig 6) is inserted into the guide slits and a connector (230) connects the two arms of the head (220) thereby spacing the arms apart at a distance (see Fig 2). 


    PNG
    media_image1.png
    466
    674
    media_image1.png
    Greyscale

Alternatively, or additionally, claim(s) 1-2 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kim (KR 10-1121950) in view of Liu (US 7305997).
Claim 1: Kim discloses a dental floss holder (see abstract & annotations) comprising: a body (200) extending in a first longitudinal length direction (see Fig 1) and including a head (see annotations) provided at a front end of the body, with the body having a central winding hole (240) formed in a middle of the body (see annotations) and having a fixing guide (260) formed to protrude along a circumference of the winding hole (see Fig 1 & annotations). A locking pole (250) can be elastically deformed and is formed around the winding hole; note the locking pole can be deformed elastically since it’s illustrated as a cantilever bar and it extends in the first longitudinal direction (see first & third paragraph under “Means to solve the problem”). A winding wheel (300) is rotatably (see paragraph 6 under “Description of Embodiments”) received in the winding hole (240), and the winding wheel includes a rotary grip (310) and a cylindrical insertion portion (bottom smaller cylindrical portion of 300) formed on a bottom side of the rotary grip (310) and extending in a second direction vertical to the first direction (see Figs 1-6). The cylindrical insertion portion includes an outer peripheral surface and a plurality of locking grooves (350) formed near the outer peripheral surface with each of the locking grooves extending in the second direction (see Fig 3). A locking protrusion (255) is at an end of the locking pole in a lengthwise direction of the locking pole for selectively snapping into or out of one of the plurality of locking grooves (350) formed on an outer peripheral surface of the cylindrical winding wheel (300) near the outer peripheral surface of the cylindrical insertion portion (see Fig 3). The cylindrical winding wheel has a lower portion that forms an “insertion portion” of the winding wheel and these grooves are formed on the bottom of (310) which is still part of the “insertion portion” since the “locking protrusions” insert in this portion. The locking protrusion (255) of the locking pole is formed in a lengthwise direction of the locking pole (see third and fifth paragraph under “Means to solve the problem”) for snapping into or out of the locking groove (see paragraph 7 under “Description of embodiments”). The locking pole has a cantilever bar shape (see Fig 1 & annotations) and as discussed above is elastically deformable; and a smooth tip of the locking protrusion (255) is protruded in the lengthwise direction of the locking pole for snapping into or out of the locking groove (350). A plurality of these locking grooves (350, see Figs 2-3) are arranged at constant intervals on the outer peripheral surface of the cylindrical bottom portion of the winding wheel so that the locking protrusion and locking groove fix the position of the winding wheel (see paragraph 7 under “Description of embodiments”). The winding wheel includes a rotary grip (310) and the cylindrical insertion portion (bottom of 300) is formed on one bottom side surface of the rotary grip and the rotary grip is also cylindrical (see Figs 1-3 & annotations). A fixing slit (330) is formed as a cut-out cavity in the cylindrical insertion portion to hold floss (see paragraph 9 & 12 under “Description of embodiments”) and a pair of fixing protrusions (340, see Fig 2) formed to protrude from a distal end of the cylindrical insertion portion for retaining the winding wheel in the fixing guides with these fixing protrusions formed at the fixing slit of the cylindrical insertion portion and the pair of fixing protrusions are divided by the fixing slit (see Fig 2) with the fixing protrusions facing each other (see Fig 2). 
Kim discloses the invention essentially as claimed except for additional locking grooves located on the outer peripheral surface of the cylindrical insertion portion of the winding wheel. 
Liu, however, teaches a dental floss holder (1) comprising a winding wheel (71+70+60+30+31) wherein the winding wheel includes a series of locking grooves (311) arranged with a constant interval on the outer peripheral surface of a cylindrical insertion portion (30+31) of the winding wheel with a corresponding locking pole (61) in a bar shape and formed in cantilever style (since it's only secured at one end); the bar carrying a series of locking protrusions (801) that snap into and out of the locking grooves to secure the floss in a taut position (Col 3, 63-Col 4, 2) once it is threaded through the head of the floss holder. Therefore, it would have been obvious to one possessing ordinary skill in the art at the time of filing to modify the floss holder of Kim to comprise a series of additional locking grooves arranged at a constant interval on the outer peripheral surface of the cylindrical insertion portion of the winding wheel and a corresponding cantilever arm carrying locking protrusions for snapping with the locking grooves as taught by Liu in order to enable adjusting the tension in the floss incrementally to ensure that the floss is secured taut on the head of the holder before use. 
Claim 2: modified Kim discloses claim 1 and Kim further discloses the head (210) including a U-shaped fixing bar (220) with protrusion ribs (221) formed to protrude along a contour of the fixing bar and the guide slits (223) are for suspending the dental floss between the protrusion ribs (see Fig 2; paragraph 4 under “Description of embodiments”) so dental floss (L, Fig 6) is inserted into the guide slits and a connector (230) connects the two arms of the head (220) thereby spacing the arms apart at a distance (see Fig 2). 
Response to Arguments
Applicant’s arguments with respect to claim(s) 1 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jennifer Gill whose telephone number is (571)270-1797.  The examiner can normally be reached on Monday-Friday 10:00am-5:00pm.
If attempts to reach the examiner by telephone are unsuccessful, please contact the examiner’s supervisor, Jacqueline Johanas, who can be reached at 571-270-5085.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/JENNIFER GILL/
Examiner, Art Unit 3772
/YOGESH P PATEL/Primary Examiner, Art Unit 3772